Citation Nr: 0127451	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 27, 1999 
for the assignment of a 100 percent schedular rating for 
service-connected coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1953 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  A January 1999 Board 
decision granted service connection for coronary artery 
disease.  The implementing March 1999 rating decision 
assigned a 30 percent disability rating for coronary artery 
disease, effective from September 13, 1991.  The veteran 
disagreed with the rating assigned for his coronary artery 
disease and requested a 100 percent rating.  The July 1999 
rating decision on appeal granted a 100 percent schedular 
rating and assigned an effective date of May 27, 1999 for the 
100 percent schedular rating.  In February 2000, the veteran 
entered notice of disagreement with the effective date (for 
the 100 percent rating) assigned by the July 1999 decision; 
the RO issued a statement of the case in April 2000 
effectively denying an effective date earlier than May 27, 
1999 for a 100 percent rating for coronary artery disease 
(then issued a rating decision in May 2000 more explicitly 
denying an earlier effective date for a 100 percent rating, 
indicated to be an earlier effective date for "service 
connection"); and the veteran entered a substantive appeal, 
which was received in May 2000.  At the July 2001 personal 
hearing before the undersigned member of the Board, the 
veteran and his representative clarified that they were 
seeking an effective date of September 13, 1991 for the 100 
percent schedular rating for service-connected coronary 
artery disease. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the veteran's 
claim on appeal has been obtained by the RO.

2.  The veteran's claim for service connection for coronary 
artery disease was received at the RO on September 13, 1991. 

3.  The evidence raises a reasonable doubt as to whether it 
is factually ascertainable that, as of September 13, 1991, 
the veteran's coronary artery disease was manifested by 
chronic residual findings of congestive heart failure to 
warrant a 100 percent rating. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of September 
13, 1991, for the assignment of a 100 percent schedular 
rating for coronary artery disease, have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 3.400 (2001); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  In the rating decision and statement of the 
case, the RO advised the veteran of what must be demonstrated 
to establish an earlier effective date for a 100 percent 
schedular rating.  The appellant was afforded a personal 
hearing before the undersigned member of the Board.  The 
Board held the record open for 90 days to allow the veteran 
to submit any additional medical records from his private 
physician which were not already of record.  

The Board finds that the evidence of record is adequate to 
address the issue of an earlier effective date for a 100 
percent schedular rating for service-connected coronary 
artery disease.  In light of the Board's decision granting of 
the full benefit requested, there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claim for an earlier effective 
date for the 100 percent schedular rating for coronary artery 
disease.  For this reason, an independent medical opinion 
requested by the veteran is not necessary to make a decision 
on the claim.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.   

The Board notes that the RO originally developed the issue 
currently on appeal as entitlement to an earlier effective 
date for service connection for coronary artery disease, 
while in this decision the Board has characterized the issue 
as entitlement to an effective date prior to May 27, 1999 for 
the assignment of a 100 percent schedular rating for coronary 
artery disease.  The September 2000 statement of the case 
informed the veteran of the general provisions of 38 C.F.R. 
§ 3.400, which included the effective date provisions for 
compensation based on an original claim.  At the July 2001 
personal hearing before the Board, the veteran and his 
representative agreed to amend the issue to reflect a claim 
for an effective date earlier than May 27, 1999 for a 100 
percent rating for coronary artery disease, and not a claim 
for an earlier effective date for service connection for 
coronary artery disease; the veteran specified at the 
personal hearing that he was satisfied with September 13, 
1991 as the effective date for service connection.  The 
veteran and his representative specified at the hearing that 
the veteran had not been prejudiced by modification of the 
issue as one for an earlier effective date for a 100 percent 
rating because they had prepared the case with a view toward 
a grant of the 100 percent rating to the date he filed his 
claim for service connection in September 1991.  For these 
reasons, the Board finds that the veteran has not been 
prejudiced by modification of the appealed issue addressed in 
this decision - entitlement to an effective date earlier than 
May 27, 1999 for the assignment of a 100 percent schedular 
rating for service-connected coronary artery disease.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran effectively contends that he is entitled to an 
effective date to September 13, 1991 for the assignment of a 
100 percent rating for coronary artery disease because he 
suffered chronic residual findings of congestive heart 
failure following coronary occlusion.  In this regard, he 
contends that a private physician statement by Stephen 
Miller, M.D., dated in May 1999 and which served as the basis 
for the 100 percent rating, "states the exact [ ] same thing 
as" Dr. Miller's May 29, 1991 report.  The veteran also 
contends that he has been unable to perform more than 
sedentary employment since September 13, 1991 due to his 
coronary artery disease.  The veteran contends that an 
earlier effective date for a 100 percent schedular rating 
should be granted on the basis that entitlement to a 100 
percent rating had arisen by the date he filed a claim for 
service connection on September 13, 1991. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim or claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation provides 
that the effective date of an increase of disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(b)(2).

In reviewing the relevant procedural history of this case, 
the March 1999 RO rating decision assigned an effective date 
of September 13, 1991 for service connection and assigned an 
initial 30 percent rating for service-connected coronary 
artery disease.  A July 1999 rating decision assigned a 100 
percent schedular disability rating from May 27, 1999.  The 
veteran disagreed with the effective date of the 100 percent 
schedular rating, contending that the effective date for the 
100 percent schedular rating should be September 13, 1991.   

The veteran's disability is rated under the provisions of 
Diagnostic Code 7005.  The Board notes that, by regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the schedular criteria for rating diseases of 
the heart and diseases of the arteries and veins, as set 
forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017 and 
7100-7123.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
the Board finds that the rating criteria under Diagnostic 
Code 7005 in effect through June 9, 1998 are more favorable 
to the veteran because they provide for a 100 percent 
schedular rating for chronic residual findings of congestive 
heart failure and provide for a rating based on whether 
sedentary employment is precluded.  38 C.F.R. § 4.104 (1997). 

Under the pre-January 12, 1998 criteria, a 30 percent rating 
was warranted for arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis, or with a history 
of substantiated anginal attack, with ordinary manual labor 
feasible.  A 60 percent rating was warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, where 
more than light manual labor was not feasible.  A 100 percent 
rating was warranted after six months following a typical 
history of acute coronary occlusion or thrombosis, with: 
chronic residual findings of congestive heart failure, or 
angina on moderate exertion, or more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997). 

The evidence in this case demonstrates that the veteran's in-
service chest pain and left arm pain beginning in 1968 has 
been etiologically related to his service-connected coronary 
artery disease.  In April 1991, the veteran presented to the 
emergency room for acute chest pain and unstable angina 
pectoris.  The veteran was hospitalized, which resulted in 
the impression of substernal chest pain, to rule out unstable 
angina and acute myocardial infarction.  He was discharged 
when stable and told to follow up with a cardiac specialist.

A May 1991 letter from Paul L. Yantis, III, M.D., of 
Lowcountry Gastroenterology Associates, P.A., reflects that 
the veteran was seen for complaints of chest pain of unknown 
etiology. 

A May 1991 cardiac catheterization report noted that the 
veteran had undergone several treadmill stress tests which 
were negative, and had a positive echocardiogram which showed 
inferior hypokinesis and chest pain with crescendo angina.  
The impression was: preserved left ventricular ejection 
fraction with wall motion abnormalities; elevated left 
ventricular end diastolic pressure; and single vessel 
coronary disease of the right coronary artery.

In a June 1991 letter, Dr. Yantis reported that, since the 
veteran's cardiac catheterization, he had had no more 
nocturnal regurgitation symptoms and no more heartburn.  Dr. 
Yantis indicated that he suspected that some of the veteran's 
previous chest pain complaints were of cardiac origin.

A November 1991 treatment report from Coastal Cardiology, 
P.A., related that the veteran was diagnosed with coronary 
artery disease, status post inferior myocardial infarction, 
and hypercholesterolemia.

In a June 1992 letter, Stephen C. Miller, M.D., the veteran's 
treating cardiologist, of Coastal Cardiology, P.A., reported 
that he first treated the veteran in May 1991 for complaints 
of chest pain.  A heart catheterization revealed that the 
right coronary artery was occluded, along with an ejection 
fraction of only 50 percent.  Dr. Miller noted that it 
appeared from the results of the catheterization that the 
veteran had experienced coronary artery disease for "quite 
some time" and that the chest pain that he had  had over the 
years was related to the coronary artery disease.

At a personal hearing in March 1992, the veteran and his wife 
testified that the veteran experienced chest pain which 
radiated down his arm and that he continued to have the same 
pains as in 1991 when he was diagnosed with coronary artery 
disease.

In a September 1996 letter, Dr. Miller remarked that the 
veteran, who was his patient, had an old inferior myocardial 
infarction with an occluded right coronary artery, but good 
left ventricle function.  He related that the veteran's 
current electrocardiogram (ECG) was normal, as all previous 
ones had been.  Dr. Miller noted that the veteran's pain was 
consistent with ischemia and that the pain pattern had not 
changed over the years.  

At a personal hearing before the Board in September 1997, the 
veteran and his wife again testified that ECG's were always 
normal, the chest pains continued exactly the same over the 
years, and heart disease was eventually diagnosed in 1991. 

In a May 1998 independent medical opinion requested by the 
Board, Gary M. Onady, M.D., Ph.D., reviewed the veteran's 
medical records and noted a diagnosis of coronary artery 
disease had been confirmed in May 1991.  He noted that 
catheterization in April 1991 revealed a complete proximal 
stenosis of the right coronary artery that was distally 
filled by collateral vessels from the left coronary artery.  
He opined that the veteran had a potentially symptomatic 
occlusion as early as 1981. 

In an August 1998 follow-up letter, Dr. Miller related that 
the veteran had experienced atypical chest pain and coronary 
artery disease which dated back to 1968.  

At a July 2001 hearing before the undersigned member of the 
Board, the veteran testified in relevant part as follows: he 
was satisfied with the September 13, 1991 effective date for 
service connection for coronary artery disease; he would not 
be prejudiced by amending the issue on appeal; in April 1991 
he was hospitalized for four days, then saw a series of other 
doctors; he was hospitalized in May 1991 for testing; he last 
worked in 1984 when his last child graduated from college; he 
felt his 100 percent rating should be effective to September 
1991 because of his inability to work or to do things around 
the house, such as cutting the grass; G.B., his friend of 
several years, had been a corpsman in service; and his 
coronary artery disease had not increased in severity between 
1991 and 1999.  The veteran's wife testified in relevant part 
that the veteran had experienced chest pains and had been 
hospitalized. 

At the personal hearing in July 2001, the veteran submitted 
lay and medical statements in support of his claim.  A lay 
statement from his wife indicates that the veteran suffered 
chest pains prior to 1991 and a heart attack in 1991.  A lay 
statement from G.B., who had been a hospital corpsman in the 
U.S. Navy, reflects that the veteran had been unable to exert 
himself since 1987, and suffered generalized symptoms of 
early fatigue and being out of breath.  

In a July 2001 letter, Dr. Miller wrote that the veteran had 
been 100 percent disabled since 1991 because of decrease in 
exercise capacity and because of coronary artery disease.  

After a review of all the evidence, the Board finds that the 
evidence raises a reasonable doubt as to whether it is 
factually ascertainable that, as of September 13, 1991, the 
veteran's coronary artery disease was manifested by chronic 
residual findings of congestive heart failure to warrant a 
100 percent rating under Diagnostic Code 7005 (in effect 
through January 11, 1998).  The favorable evidence includes 
clinical findings in 1991 of elevated left ventricular end 
diastolic pressure, and single vessel coronary disease of the 
right coronary artery, status post inferior myocardial 
infarction, and hypercholesterolemia.  As early as June 1992, 
the veteran's private treating cardiologist indicated that a 
heart catheterization revealed that the right coronary artery 
was occluded, with an ejection fraction of only 50 percent.  
The May 1998 independent medical opinion was that the veteran 
had a potentially symptomatic occlusion as early as 1981.  
Lay statements and/or testimony of the veteran, his wife, and 
a friend who was a hospital corpsman in service attest to the 
veteran's ongoing symptoms of chest pain, easy fatigability, 
and being out of breath with exertion.  Dr. Miller's July 
2001 letter was more explicit that the veteran had been 100 
percent disabled since 1991 because of decrease in exercise 
capacity and because of coronary artery disease.  According 
to the medical evidence, the veteran was 100 percent disabled 
as of the date of his claim, September 13, 1991.  No earlier 
date is possible as September 13, 1991 represents the 
effective date of the grant of service connection.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that the requirements for an effective date 
of September 13, 1991, for the assignment of a 100 percent 
schedular rating for coronary artery disease, have been met.  
38 U.S.C.A. §§ 1155, 5110; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 3.400 (2001); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


ORDER

An appeal for an effective date from September 13, 1991 for a 
100 percent schedular rating for service-connected coronary 
artery disease is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

